    Case 19-43090        Doc 256        Filed 03/06/20 Entered 03/06/20 15:37:39
                                        Document      Page 1 of 21                                EODDesc Main

                                                                                                 03/06/2020
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

In Re:                                                   § Chapter 11
                                                         §
NUVECTRA CORPORATION,1                                   § Case No. 19-43090
                                                         §
                          Debtor.                        §

  ORDER (I) APPROVING THE DISCLOSURE STATEMENT WITH RESPECT TO
PLAN OF LIQUIDATION OF NUVECTRA CORPORATION UNDER CHAPTER 11 OF
THE BANKRUPTCY CODE; (II) APPROVING FORM OF BALLOT AND PROPOSED
     SOLICITATION AND TABULATION PROCEDURES FOR THE PLAN OF
   LIQUIDATION; (III) PRESCRIBING THE FORM AND MANNER OF NOTICE
      THEREOF; (IV) ESTABLISHING PROCEDURES FOR (A) VOTING IN
      CONNECTION WITH THE PLAN CONFIRMATION PROCESS AND (B)
       TEMPORARY ALLOWANCE OF CLAIMS RELATED THERETO; (V)
     ESTABLISHING DEADLINE FOR FILING OBJECTIONS TO THE PLAN
         OF LIQUIDATION; AND (VI) SCHEDULING A HEARING TO
               CONSIDER CONFIRMATION OF THE PLAN OF
               LIQUIDATION OF NUVECTRA CORPORATION

         CAME ON to be considered the Motion for Entry of an Order (I) Approving the

Disclosure Statement with Respect to Plan of Liquidation of Nuvectra Corporation Under

Chapter 11 of the Bankruptcy Code; (II) Approving Form of Ballot and Proposed Solicitation

and Tabulation Procedures for the Plan of Liquidation; (III) Prescribing the Form and Manner

of Notice Thereof; (IV) Establishing Procedures for (A) Voting in Connection with the Plan

Confirmation Process and (B) Temporary Allowance of Claims Related Thereto; (V)

Establishing Deadline for Filing Objections to the Plan of Liquidation; and (VI) Scheduling a

Hearing to Consider Confirmation of Plan of Liquidation of Nuvectra Corporation (the

“Motion”),2 which was filed by the above-captioned debtor and debtor in possession (the

“Debtor”); and the Court having jurisdiction to consider the Motion and the relief requested

1
  The last four digits of the Debtor’s federal tax identification number are: 3847. The location of the Debtor’s
principal place of business and the service address for the Debtor is: 5830 Granite Parkway, Suite 1100, Plano, TX
75024.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

_____________________________________________________________________________________________________________________
                                                                                                               Page 1
    Case 19-43090        Doc 256        Filed 03/06/20 Entered 03/06/20 15:37:39                     Desc Main
                                        Document      Page 2 of 21



therein pursuant to 28 U.S.C. §§ 157 and 1334; and this being a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and venue being proper in this District pursuant to 28 U.S.C. §§ 1408 and

1409; and the Debtor having filed with the Court the Disclosure Statement and the Plan; and due

and adequate notice of the Motion having been given in accordance with Bankruptcy Rules 2002

and 3017; and it appearing that no other or further notice need be given; after due deliberation

thereon, the Court having determined, for the reasons stated in the Motion and based on the

record in this Chapter 11 Case and at the hearing held in consideration of the same, that the relief

sought in the Motion is in the best interests of the Debtor, its creditors, and all parties in interest;

and upon all of the proceedings had before the Court; and after due deliberation and sufficient

cause appearing therefore:

        THE BANKRUPTCY COURT HEREBY FINDS AND DETERMINES THAT:3

        A.       The Bankruptcy Court has jurisdiction to consider the Motion pursuant to 28

U.S.C. § 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of the

Chapter 11 Case in this District is proper under 28 U.S.C. §§ 1408 and 1409.

        B.       Notice of the Disclosure Statement was proper and the objection and hearing

dates with respect to the Disclosure Statement comply with the notice requirements of

Bankruptcy Rule 2002(b).

        C.       The Disclosure Statement contains “adequate information” within the meaning of

section 1125 of the Bankruptcy Code.




3
 This Order constitutes this Court’s findings of fact and conclusions of law under Fed. R. Civ. P. 52, as made
applicable by Bankruptcy Rules 7052 and 9014. Any and all findings of fact shall constitute findings of fact even if
they are stated as conclusions of law, and any and all conclusions of law shall constitute conclusions of law even if
they are stated as findings of fact.

_____________________________________________________________________________________________________________________
                                                                                                               Page 2
 Case 19-43090           Doc 256        Filed 03/06/20 Entered 03/06/20 15:37:39                     Desc Main
                                        Document      Page 3 of 21



        D.       The Solicitation Procedures, which are incorporated herein by reference, provide

for a fair and equitable voting process and are consistent with section 1126 of the Bankruptcy

Code and Bankruptcy Rule 3018(a).

        E.       The materials to be provided in the Solicitation Packages satisfy the requirements

of Bankruptcy Rule 3017(d).

        F.       The form of Ballot, in substantially the form annexed hereto as Exhibit 2, is

sufficiently consistent with Official Form No. 14, with appropriate modifications to address the

particular needs of the Chapter 11 Case, and are appropriate for soliciting votes from Holders of

Claims in the Voting Classes.

        G.       The period, set forth below, during which the Debtor may solicit acceptances to

the Plan is a reasonable period of time for Holders of Claims in Voting Classes to make an

informed decision to accept or reject the Plan.

        NOW THEREFORE, IT IS HEREBY ORDERED

        1.       The Disclosure Statement is approved as set forth herein.

        2.       The Disclosure Statement complies with all aspects of section 1125 of the

Bankruptcy Code and Bankruptcy Rule 3017(b), and is hereby approved as containing adequate

information, as defined by section 1125(a) of the Bankruptcy Code.

        3.       The Debtor has provided adequate notice of the time fixed for filing objections

and the hearing to consider approval of the Disclosure Statement in accordance with Bankruptcy

Rules 2002 and 3017.

        4.       The Plan and Disclosure Statement provide Creditors and other parties in interest

with sufficient notice regarding the injunction, exculpation, and release provisions contained in

the Plan in compliance with Bankruptcy Rule 3016(c).



_____________________________________________________________________________________________________________________
                                                                                                               Page 3
 Case 19-43090           Doc 256        Filed 03/06/20 Entered 03/06/20 15:37:39                     Desc Main
                                        Document      Page 4 of 21



        5.       Any objections to approval of the Disclosure Statement that were not withdrawn

at or prior to the hearing to consider approval of the Disclosure Statement are overruled.

        6.       The Solicitation Procedures, which are incorporated herein by reference, are

hereby approved.

        7.       The procedures for distribution of the Solicitation Packages as set forth in this

Order and the Solicitation Procedures satisfy the requirements of the Bankruptcy Code and the

Bankruptcy Rules, and KCC is directed to distribute or cause to be distributed Solicitation

Packages to all those parties entitled to vote to accept or reject the Plan.

        8.       The form of Ballot, substantially in the form attached hereto as Exhibit 2 is

hereby approved.

        9.       Pursuant to Bankruptcy Rule 3017(a), a Solicitation Package need not be provided

to (i) the Holders of Claims in Non-Voting Classes and (ii) the Holders of Claims that are not

classified under the Plan.

        10.      The form of the Notice of Non-Voting Status, substantially in the form attached

hereto as Exhibit 1, is hereby approved.

        11.      The Debtor shall be excused from mailing Solicitation Packages to those persons

to whom the Debtor mailed a notice regarding the Disclosure Statement Hearing and received a

notice from the United States Postal Service or other carrier that such notice was undeliverable.

        12.      All votes to accept or reject the Plan must be cast by using the appropriate Ballot.

        13.      All Ballots must be properly executed, completed and delivered by: (a) first class

mail; (b) overnight courier; or (c) personal delivery, so that the Ballots are actually received, by

KCC no later than the Voting Deadline at the return address set forth in the applicable Ballot.




_____________________________________________________________________________________________________________________
                                                                                                               Page 4
 Case 19-43090            Doc 256       Filed 03/06/20 Entered 03/06/20 15:37:39                     Desc Main
                                        Document      Page 5 of 21



        14.      In accordance with Bankruptcy Rule 3017(c), the Voting Deadline, for voting

on the Plan, shall be 5:00 p.m. (prevailing Central Time) on April 13, 2020.

        15.      In accordance with Bankruptcy Rules 3020(b) and 9006(c)(1), the Plan

Objection Deadline, for filing objections to the Plan (“Plan Objections”), shall be 5:00 p.m.

(prevailing Central Time) on April 8, 2020 (the “Plan Objection Deadline”).                                    Plan

Objections shall (i) be in writing; (ii) state the name and address of the responding party and the

amount and nature of the claim or interest of such party; (iii) state with particularity the legal and

factual basis of any response; (iv) conform to the Bankruptcy Rules and Local Rules; and (v) be

filed with the Bankruptcy Court, together with proof of service, electronically, in accordance

with the Administrative Procedures for the Filing, Signing, and Verifying of Documents by

Electronic Means (the “Administrative Procedures”) (the Administrative Procedures can be

found at the Bankruptcy Court’s official website (http://www.txeb.uscourts.gov)), by registered

users of the Bankruptcy Court’s case filing system and, by all other parties in interest without

legal representation, in paper form, and served in accordance with the Administrative Procedures

and the Local Rules, so that they are actually received no later than the Plan Objection Deadline,

by: (a) Counsel for the Debtor, Norton Rose Fulbright US LLP (Attn: Ryan Manns), 2200 Ross

Avenue, Suite 3600, Dallas, Texas 75201-7932, ryan.manns@nortonrosefulbright.com; (b)

counsel for the Creditors’ Committee, (i) Barnes & Thornburg LLP (Attn: Connie Lahn and

Peter Clark), 225 South Sixth Street, Suite 2800, Minneapolis, Minnesota 55402,

connie.lahn@btlaw.com and peter.clark@btlaw.com, and (ii) Thompson & Knight LLP (Attn:

Demetra       Liggins),      811      Main      Street,     Suite      2500,      Houston,       Texas      77002,

demetra.liggins@tklaw.com; and (c) the Office of the United States Trustee, U.S. Department of




_____________________________________________________________________________________________________________________
                                                                                                               Page 5
 Case 19-43090           Doc 256        Filed 03/06/20 Entered 03/06/20 15:37:39                     Desc Main
                                        Document      Page 6 of 21



Justice (Attn: Marc Salitore), 110 N. College Avenue, Suite 300, Tyler, Texas 75702,

marc.f.salitore@usdoj.gov.

         16.     In accordance with Bankruptcy Rule 3018(c), the Confirmation Hearing

shall commence on April 17, 2020, at 2:00 p.m. (prevailing Central Time), before The

Honorable Brenda T. Rhoades, United States Bankruptcy Court Eastern District of Texas, 660

North Central Expressway, Suite 300B, Plano, TX 75074. The Confirmation Hearing may be

continued from time to time without further notice other than adjournments announced in open

court.

         17.     The form of the Confirmation Hearing Notice, substantially in the form attached

hereto as Exhibit 3, complies with the requirements of Bankruptcy Rules 2002(b), 2002(d) and

3017(d) and is hereby approved.

         18.     The terms of this Order shall be binding upon the Debtor, all Holders of Claims

and Equity Interests, and any trustees appointed under chapter 7 or chapter 11 of the Bankruptcy

Code relating to the Debtor, and all other parties in interest.

         19.     All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006.

         20.     The Debtor is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order.

         21.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




_____________________________________________________________________________________________________________________
                                                                                                               Page 6
 Case 19-43090           Doc 256        Filed 03/06/20 Entered 03/06/20 15:37:39                     Desc Main
                                        Document      Page 7 of 21



         22.     This Bankruptcy Court shall retain jurisdiction, even after the closing of the

Chapter 11 Case, with respect to all matters arising from or related to the implementation of this

Order.




                                                                 Signed on 3/6/2020
                                                     __________________________________________
                                                     THE HONORABLE BRENDA T. RHOADES   SR
                                                     HONORABLE   BRENDA
                                                     UNITED STATES        T. RHOADES,
                                                                     BANKRUPTCY    JUDGE
                                                     UNITED STATES BANKRUPTCY JUDGE



                                         ### END OF ORDER ###




_____________________________________________________________________________________________________________________
                                                                                                               Page 7
Case 19-43090   Doc 256   Filed 03/06/20 Entered 03/06/20 15:37:39   Desc Main
                          Document      Page 8 of 21



                                   Exhibit 1

                          Notice of Non-Voting Status
     Case 19-43090           Doc 256         Filed 03/06/20 Entered 03/06/20 15:37:39                            Desc Main
                                             Document      Page 9 of 21


Ryan E. Manns (TX Bar No. 24041391)
Toby L. Gerber (TX Bar No. 07813700)
Laura L. Smith (TX Bar No. 24066039)
Shivani P. Shah (TX Bar No. 24102710)
NORTON ROSE FULBRIGHT US LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201-7932
Telephone: (214) 855-8000
Facsimile: (214) 855-8200
 Counsel for the Debtor and Debtor In Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 In Re:                                                § Chapter 11
                                                       §
 NUVECTRA CORPORATION,1                                § Case No. 19-43090
                                                       §
                               Debtor.                 §

                NOTICE OF NON-VOTING STATUS WITH RESPECT TO
             CLASSES DEEMED TO EITHER ACCEPT OR REJECT THE PLAN

         PLEASE TAKE NOTICE that on January 29, 2020, the above-captioned debtor and
 debtor in possession (the “Debtor”), filed the Disclosure Statement for Plan of Liquidation of
 Nuvectra Corporation Under Chapter 11 of the Bankruptcy Code (as amended, modified, or
 supplemented from time to time, the “Disclosure Statement”) and the Plan of Liquidation of
 Nuvectra Corporation Under Chapter 11 of the Bankruptcy Code (as amended, modified, or
 supplemented from time to time, the “Plan”). On [ ], 2020, the Honorable Brenda T. Rhoades,
 United States Bankruptcy Judge for the Eastern District of Texas (the “Bankruptcy Court”)
 entered an order (the “Solicitation Procedures Order”) [Dkt. No. ], among other things, (a)
 approving the Disclosure Statement, (b) approving certain related notice procedures and other
 procedures for the solicitation and tabulation of votes to accept or reject the Plan, and
 (c) scheduling a hearing for confirmation of the Plan (the “Confirmation Hearing”). The Debtor
 is using the Disclosure Statement in connection with the solicitation of acceptances of the Plan
 from the Holders of certain impaired Claims against the Debtor who are entitled to vote to accept
 or reject the Plan.

      UNDER THE TERMS OF THE PLAN, YOU ARE EITHER DEEMED TO
 ACCEPT THE PLAN OR DEEMED TO REJECT THE PLAN, AND THEREFORE,
 PURSUANT TO SECTIONS 1126(f) AND (g) OF THE UNITED STATES
 BANKRUPTCY CODE, YOU ARE (I) DEEMED TO HAVE EITHER ACCEPTED OR
 REJECTED THE PLAN, AND (II) NOT ENTITLED TO VOTE ON THE PLAN. IF YOU
 HAVE ANY QUESTIONS ABOUT THE STATUS OF YOUR CLAIM(S) OR EQUITY
 INTEREST(S), YOU SHOULD CONTACT COUNSEL FOR THE DEBTOR, NORTON

 1The last four digits of the Debtor’s federal tax identification number are: 3847. The location of the Debtor’s principal place of
 business and the service address for the Debtor is: 5830 Granite Parkway, Suite 1100, Plano, TX 75024.

 NOTICE OF NON-VOTING STATUS WITH RESPECT TO CLASSES DEEMED TO EITHER ACCEPT OR REJECT THE PLAN
 Page 1
 99309387.2
 Case 19-43090        Doc 256     Filed 03/06/20 Entered 03/06/20 15:37:39              Desc Main
                                  Document      Page 10 of 21



ROSE FULBRIGHT US LLP, 2200 ROSS AVENUE, SUITE 3600, DALLAS, TEXAS
75201-7932, ATTN: RYAN E. MANNS, TELEPHONE NO. (214) 855-8000. ALTHOUGH
YOU ARE NOT ENTITLED TO VOTE ON THE PLAN WITH RESPECT TO YOUR
CLAIM(S) OR EQUITY INTEREST(S), YOU ARE A PARTY IN INTEREST IN THE
DEBTOR’S CHAPTER 11 CASE. ACCORDINGLY, YOU ARE ENTITLED TO
PARTICIPATE IN THE CHAPTER 11 CASE, INCLUDING BY FILING OBJECTIONS
TO CONFIRMATION OF THE PLAN.

        PLEASE TAKE FURTHER NOTICE that Article 9 of the Plan contains certain
release, exculpation, and injunction language. You should read the provisions contained in
Article 9 of the Plan very carefully so that you understand how confirmation and consummation
of the Plan will affect you and any Claim, Equity Interest, right, or action you may have against
the Debtor. THE PLAN WILL BIND ALL HOLDERS OF CLAIMS AGAINST AND
EQUITY INTERESTS IN THE DEBTOR TO THE FULLEST EXTENT AUTHORIZED
OR PROVIDED UNDER THE APPLICABLE PROVISIONS OF THE BANKRUPTCY
CODE AND BY ALL OTHER APPLICABLE LAWS.

        PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing will commence
on April 17, 2020 at 2:00 p.m. (prevailing Central Time), or as soon thereafter as counsel can be
heard, before the Honorable Brenda T. Rhoades, United States Bankruptcy Judge for the Eastern
District of Texas, United States Bankruptcy Court Eastern District of Texas, 660 North Central
Expressway, Suite 300B, Plano, TX 75074 (the “Bankruptcy Court”). The Confirmation
Hearing may be continued from time to time by the announcement of such continuance in open
court or otherwise, all without further notice to parties in interest, and the Plan may be modified
pursuant to 11 U.S.C. § 1127 prior to, during or as a result of the Confirmation Hearing, without
further notice to parties in interest.

        PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has established April
8, 2020 at 5:00 p.m. (prevailing Central Time) as the deadline for filing and serving objections to
confirmation of the Plan (the “Objection Deadline”). To be considered by the Bankruptcy Court,
any objections to the Plan must (i) be in writing; (ii) state the name and address of the responding
party and the amount and nature of the claim or interest of such party; (iii) state with particularity
the legal and factual basis of any response; (iv) conform to the Bankruptcy Rules and Local
Rules; and (v) be filed with the Bankruptcy Court, together with proof of service, electronically,
in accordance with the Administrative Procedures for the Filing, Signing, and Verifying of
Documents by Electronic Means (the “Administrative Procedures”) (the Administrative
Procedures     can     be    found      at    the     Bankruptcy      Court’s     official    website
(http://www.txeb.uscourts.gov)), by registered users of the Bankruptcy Court’s case filing system
and, by all other parties in interest without legal representation, in paper form, and served in
accordance with the Administrative Procedures and the Local Rules, so as to be actually received
by the Objection Deadline and, such service shall be completed and actually received by the
following parties on or prior to the Objection Deadline: (a) Counsel for the Debtor, Norton Rose
Fulbright US LLP (Attn: Ryan Manns), 2200 Ross Avenue, Suite 3600, Dallas, Texas 75201-
7932, ryan.manns@nortonrosefulbright.com; (b) counsel for the Creditors’ Committee, (i)
Barnes & Thornburg LLP (Attn: Connie Lahn and Peter Clark), 225 South Sixth Street, Suite
2800, Minneapolis, Minnesota 55402, connie.lahn@btlaw.com and peter.clark@btlaw.com, and
(ii) Thompson & Knight LLP (Attn: Demetra Liggins), 811 Main Street, Suite 2500, Houston,
NOTICE OF NON-VOTING STATUS WITH RESPECT TO CLASSES DEEMED TO EITHER ACCEPT OR REJECT THE PLAN
Page 2
 Case 19-43090         Doc 256   Filed 03/06/20 Entered 03/06/20 15:37:39          Desc Main
                                 Document      Page 11 of 21



Texas 77002, demetra.liggins@tklaw.com; and (c) the Office of the United States Trustee, U.S.
Department of Justice (Attn: Marc Salitore), 110 N. College Avenue, Suite 300, Tyler, Texas
75702, marc.f.salitore@usdoj.gov.

        PLEASE TAKE FURTHER NOTICE that any party in interest wishing to obtain a
copy of the Disclosure Statement, the Plan, or the Solicitation Procedures Order may request
such copies by (a) accessing the Bankruptcy Court’s website at http://www.txeb.uscourts.gov;
(b) contacting the Office of the Clerk of the Court, United States Bankruptcy Court Eastern
District of Texas, 660 North Central Expressway, Suite 300B, Plano, TX 75074; (c) contacting
Kurtzman Carson Consultants LLC (“KCC”) at 1-888-201-2205 (US and Canada) or 1-310-751-
1839 (outside the US and Canada), or via e-mail at NuvectraInfo@kccllc.com; or (d) accessing
the case website maintained by KCC, available at http://www.kccllc.net/nuvectra. Note that a
PACER password is needed to access documents on the Bankruptcy Court’s website.

Dated: [    ], 2020                         NORTON ROSE FULBRIGHT US LLP
       Dallas, Texas
                                            By: /s/ Ryan E. Manns
                                            Ryan E. Manns (Texas Bar No. 24041391)
                                            Toby L. Gerber (Texas Bar No. 07813700)
                                            Laura L. Smith (Texas Bar No. 24066039)
                                            Shivani P. Shah (Texas Bar No. 24102710)
                                            2200 Ross Avenue, Suite 3600
                                            Dallas, Texas 75201
                                            Telephone: (214) 855-8000
                                            Facsimile: (214) 855-8200
                                            Email: ryan.manns@nortonrosefulbright.com
                                            toby.gerber@nortonrosefulbright.com
                                            laura.smith@nortonrosefulbright.com
                                            shivani.shah@nortonrosefulbright.com

                                            Counsel for the Debtor and Debtor in Possession




NOTICE OF NON-VOTING STATUS WITH RESPECT TO CLASSES DEEMED TO EITHER ACCEPT OR REJECT THE PLAN
Page 3
Case 19-43090   Doc 256   Filed 03/06/20 Entered 03/06/20 15:37:39   Desc Main
                          Document      Page 12 of 21



                                  Exhibit 2

                                Form of Ballot
      Case 19-43090              Doc 256         Filed 03/06/20 Entered 03/06/20 15:37:39                             Desc Main
                                                 Document      Page 13 of 21
                                                                                                                 Nuvectra Corporation
                                                                                              Ballot for Class [Number & Description]

Ryan E. Manns (TX Bar No. 24041391)
Toby L. Gerber (TX Bar No. 07813700)
Laura L. Smith (TX Bar No. 24066039)
Shivani P. Shah (TX Bar No. 24102710)
NORTON ROSE FULBRIGHT US LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201-7932
Telephone: (214) 855-8000
Facsimile: (214) 855-8200
 Counsel for the Debtor and Debtor In Possession

                                IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

 In Re:                                                   § Chapter 11
                                                          §
 NUVECTRA CORPORATION,1                                   § Case No. 19-43090
                                                          §
                               Debtor.                    §

         BALLOT FOR VOTING TO ACCEPT OR REJECT PLAN OF LIQUIDATION
     OF NUVECTRA CORPORATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


                                       CLASS [ NO. ] – [CLASS DESCRIPTION]
         On January 29, 2020, Nuvectra Corporation (the “Debtor”) filed the Plan of Liquidation of Nuvectra
 Corporation Under Chapter 11 of the Bankruptcy Code (as the same may be amended, modified, or
 supplemented from time to time, the “Plan”). On [ ], 2020 the Court approved the Disclosure Statement for
 Plan of Liquidation of Nuvectra Corporation Under Chapter 11 of the Bankruptcy Code (as the same may be
 amended, modified, or supplemented from time to time, the “Disclosure Statement”) with respect to the Plan.
 Court approval of the Disclosure Statement does not indicate approval of the Plan by the Court.
         The Debtor is soliciting votes on the Plan, which is attached as Exhibit 1 to the Disclosure Statement.
 This ballot (the “Ballot”) is being sent to you because records indicate that you are the Holder of a Class []
 Claim as of the [ ], 2020 (the “Record Date”) and, accordingly, you have a right to vote to accept or reject
 the Plan. This Ballot may not be used for any purpose other than for submitting votes with respect to the
 Plan.
        The Disclosure Statement provides information to assist you in deciding how to vote your Ballot. If
 you do not have a Disclosure Statement, you may obtain a copy from Kurtzman Carson Consultants LLC
 (“KCC”) at 1-888-201-2205 (US and Canada), 1-310-751-1839 (outside the US and Canada), or via e-mail at
 NuvectraInfo@kccllc.com, or you may view or download a copy from http://www.kccllc.net/nuvectra.
      YOU SHOULD REVIEW THE PLAN AND THE DISCLOSURE STATEMENT AND THE
 ATTACHED VOTING INSTRUCTIONS CAREFULLY BEFORE COMPLETING THIS BALLOT.

 1The last four digits of the Debtor’s federal tax identification number are: 3847. The location of the Debtor’s principal place of business
 and the service address for the Debtor is: 5830 Granite Parkway, Suite 1100, Plano, TX 75024.


 BALLOT FOR VOTING TO ACCEPT OR REJECT PLAN OF LIQUIDATION OF NUVECTRA CORPORATION UNDER CHAPTER 11 OF
 THE BANKRUPTCY CODE – Page 1
        Case 19-43090              Doc 256         Filed 03/06/20 Entered 03/06/20 15:37:39       Desc Main
                                                   Document      Page 14 of 21
                                                                                                 Nuvectra Corporation
                                                                              Ballot for Class [Number & Description]

You may wish to seek legal advice concerning the Plan and your classification and treatment under the
Plan. If you hold Claims in more than one class, you will receive a ballot for each class in which you are
entitled to vote.
       The Voting Deadline is 5:00 p.m. (prevailing Central Time) on April 13, 2020, and for your vote
to count, your properly executed Ballot must be received by KCC by the Voting Deadline.

If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether or not you vote.

Item 1.        Amount of Class [] Claim for Voting.

The undersigned certifies that as of [ ], 2020, the Record Date, the undersigned was the Holder of Class []
Claim(s) in the following aggregate amount.2

            $_____________________



Item 2.        Vote to accept or to reject the Plan.

The undersigned Holder of the Claim set forth in Item 1 votes as follows - (check one box only – if you do not
check a box, or if you check both boxes, your vote will not be counted):

                                          Accept the Plan

                                          Reject the Plan

Item 3. Optional Release Election.

Article 9 of the Plan contains certain release, exculpation, and injunction language. You should read the
provisions contained in Article 9 of the Plan very carefully so that you understand how confirmation and
consummation of the Plan will affect you and any Claim, Equity Interest, right, or action you may have against
the Debtor. Item 3 is to be completed only if you voted to reject the Plan and wish to opt out of granting the
releases. If you voted to reject the Plan and submit your Ballot without checking the box below, you will be
deemed to consent to the releases contained to the fullest extent permitted by applicable law.

The undersigned Holder of the Claim(s) set forth in Item 1 hereby:

             Elects to opt-out / not grant the Releases contained in Article 9 of the Plan.




2   For voting purposes only; subject to tabulation rules.



BALLOT FOR VOTING TO ACCEPT OR REJECT PLAN OF LIQUIDATION OF NUVECTRA CORPORATION UNDER CHAPTER 11 OF
THE BANKRUPTCY CODE – Page 2
    Case 19-43090           Doc 256     Filed 03/06/20 Entered 03/06/20 15:37:39                  Desc Main
                                        Document      Page 15 of 21
                                                                                                 Nuvectra Corporation
                                                                              Ballot for Class [Number & Description]

Item 4.     Acknowledgements and Certification. By returning this Ballot the undersigned Holder of the
Claim(s) identified in Item 1 above (a) acknowledges that it has been provided with a copy of the Disclosure
Statement and the Plan, including all exhibits thereto; (b) certifies that (i) it is the owner and Holder of the
Claim(s) identified in Item 1 above, and/or (ii) it has full power and authority to vote to accept or reject the Plan
in the name of the owner and Holder of the Claim(s) identified in Item 1 above;


                                         Print or Type Name of Claimant:

                                         Signature:

                                         Name of Signatory
                                         (if different than claimant):

                                         If by Authorized Signatory or Agent,
                                         Title of Signatory or Agent:

                                         Street Address:

                                         City, State and Zip Code:

                                         Telephone Number:

                                         Email Address: _____________________________________

                                         Date Completed:__________________


   FOR YOUR VOTE TO COUNT, YOUR SIGNED AND DATED BALLOT MUST BE ACTUALLY
                   RECEIVED BY THE VOTING DEADLINE, WHICH IS
              5:00 P.M. (PREVAILING CENTRAL TIME) ON APRIL 13, 2020.

Return your Ballot in the envelope provided or to:

      If by regular mail:                                      If by messenger or overnight delivery:

      Nuvectra Ballot Processing Center                        Nuvectra Ballot Processing Center
      c/o KCC                                                  c/o KCC
      222 N. Pacific Coast Highway Suite 300                   222 N. Pacific Coast Highway Suite 300
      El Segundo, CA 90245                                     El Segundo, CA 90245

            BALLOTS SHOULD NOT BE SENT TO THE DEBTOR OR ITS ATTORNEYS.
           BALLOTS RECEIVED VIA EMAIL OR FACSIMILE WILL NOT BE COUNTED.

If you have any questions regarding this Ballot or these instructions, or if you did not receive a copy of the
Disclosure Statement or the Plan, or if you need additional copies of the enclosed materials, please contact
KCC at 1-888-201-2205 (US and Canada), 1-310-751-1839 (outside the US and Canada) or via e-mail at
NuvectraInfo@kccllc.com.




BALLOT FOR VOTING TO ACCEPT OR REJECT PLAN OF LIQUIDATION OF NUVECTRA CORPORATION UNDER CHAPTER 11 OF
THE BANKRUPTCY CODE – Page 3
       Case 19-43090           Doc 256       Filed 03/06/20 Entered 03/06/20 15:37:39                        Desc Main
                                             Document      Page 16 of 21
                                                                                                             Nuvectra Corporation
                                                                                          Ballot for Class [Number & Description]



                                       VOTING INFORMATION AND
                               INSTRUCTIONS FOR COMPLETING THE BALLOT

1.     The Ballot does not constitute and shall not be deemed a proof of claim or an assertion of a Claim.
2.     The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of at least
       two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that votes on the Plan
       and if the Plan otherwise satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy Code.
3.     To ensure that your vote is counted, you must: (a) complete the Ballot; (b) indicate your decision either to accept or reject
       the Plan in Item 2 of the Ballot; and (c) sign and return the Ballot so that it is actually received by the 5:00 p.m.
       (prevailing Central Time) on April 13, 2020, the Voting Deadline. Ballots will not be accepted by email, facsimile or
       other electronic means.
                                       Return your Ballot in the envelope provided or to:
                    If by regular mail:                           If by messenger or overnight delivery:

                    Nuvectra Ballot Processing Center             Nuvectra Ballot Processing Center
                    c/o KCC                                       c/o KCC
                    222 N. Pacific Coast Highway Suite 300        222 N. Pacific Coast Highway Suite 300
                    El Segundo, CA 90245                          El Segundo, CA 90245


4.     The following Ballots will not be counted in determining the acceptance or rejection of the Plan: (a) any Ballot that is
       illegible or contains insufficient information to permit the identification of the Claim Holder; (b) any Ballot cast by a
       Person or Entity that does not hold a Claim in a Class that is entitled to vote on the Plan; (c) any unsigned Ballot, or
       Ballot not bearing an original signature; (d) any Ballot not marked to accept or reject the Plan, or marked both to accept
       and reject the Plan; and/or (e) any Ballot submitted by a party not entitled to cast a vote with respect to the Plan.
5.     If a Claim Holder casts a Ballot and the entirety of such Creditor’s Claim is the subject of an objection to said Claim filed
       before the Voting Deadline, such Ballot shall not be counted. If a voter casts a Ballot and part of such voter’s Claim is
       the subject of an objection filed before the Voting Deadline, the Debtor requests that such voter’s Ballot be treated as a
       Claim for voting purposes only to the extent of the remaining amount of the Claim not subject to any objection. In either
       case, if a voter desires to vote in a higher amount, the voter may seek authority from the Court to do so following notice
       and a hearing, pursuant to Bankruptcy Rule 3018(a).
6.     If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the last properly executed Ballot
       received by KCC before the Voting Deadline (as determined by KCC) will be deemed to reflect your intent either to
       accept or reject the Plan.
7.     You must vote all of your Claims within a single Class under the Plan either to accept or reject the Plan, you may not split
       your vote.
8.     If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation, or another
       acting in a fiduciary or representative capacity, such persons should indicate such capacity when signing and, on request
       of the Debtor and prior to the Ballot being counted, such signatory must submit proper evidence satisfactory to the Debtor
       of its authority to act on behalf of a Holder of Claims.
9.     For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code, separate Claims held by a single
       Creditor in a particular Class will be aggregated and treated as if such Creditor held one Claim in such Class, and all votes
       related to such Claim will be treated as a single vote to accept or reject the Plan; provided, however, that if separate
       affiliated entities hold Claims in a particular Class, these Claims will not be aggregated and will not be treated as if such
       Creditor held one Claim in such Class, and the vote of each affiliated entity will be counted separately as a vote to accept
       or reject the Plan.



BALLOT FOR VOTING TO ACCEPT OR REJECT PLAN OF LIQUIDATION OF NUVECTRA CORPORATION UNDER CHAPTER 11 OF THE
BANKRUPTCY CODE – Page 4
        Case 19-43090           Doc 256        Filed 03/06/20 Entered 03/06/20 15:37:39                        Desc Main
                                               Document      Page 17 of 21
                                                                                                               Nuvectra Corporation
                                                                                            Ballot for Class [Number & Description]

10.      If you hold Claims in more than one Class under the Plan or for different Claims within a Class you may receive more
        than one Ballot. Each Ballot votes only your Claims indicated on that Ballot. Please complete and return each Ballot you
        receive.
11.     If a Claim for which a Proof of Claim has been timely filed for unknown or undetermined amounts, or is wholly
        unliquidated, or contingent or disputed (as determined (i) on the face of your Claim, (ii) pursuant to the Plan, or (iii) after
        a reasonable review of the supporting documentation by the Debtor) and such Claim has not been allowed, your Claim
        shall be temporarily allowed for voting purposes only, and not for purposes of allowance or distribution, at $1.00.
12.     Unless otherwise ordered by the Court, all questions as to the validity, form, eligibility (including time of receipt), and
        revocation or withdrawal of ballots will be determined by the Debtor in their discretion, which determination shall be
        final and binding.
                                        PLEASE SUBMIT YOUR BALLOT PROMPTLY!

   If you have any questions regarding this Ballot or these instructions, or if you did not receive a copy of the Disclosure
Statement or the Plan, or if you need additional copies of the enclosed materials, please contact KCC at 1-888-201-2205 (US
           and Canada), 1-310-751-1839 (outside the US and Canada), or via e-mail at NuvectraInfo@kccllc.com.




BALLOT FOR VOTING TO ACCEPT OR REJECT PLAN OF LIQUIDATION OF NUVECTRA CORPORATION UNDER CHAPTER 11 OF THE
BANKRUPTCY CODE – Page 5
Case 19-43090   Doc 256   Filed 03/06/20 Entered 03/06/20 15:37:39   Desc Main
                          Document      Page 18 of 21



                                   Exhibit 3

                          Confirmation Hearing Notice
  Case 19-43090              Doc 256         Filed 03/06/20 Entered 03/06/20 15:37:39                             Desc Main
                                             Document      Page 19 of 21


Ryan E. Manns (TX Bar No. 24041391)
Toby L. Gerber (TX Bar No. 07813700)
Laura L. Smith (TX Bar No. 24066039)
Shivani P. Shah (TX Bar No. 24102710)
NORTON ROSE FULBRIGHT US LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201-7932
Telephone: (214) 855-8000
Facsimile: (214) 855-8200
 Counsel for the Debtor and Debtor In Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 In Re:                                                § Chapter 11
                                                       §
 NUVECTRA CORPORATION,1                                § Case No. 19-43090
                                                       §
                               Debtor.                 §

                            NOTICE OF CONFIRMATION HEARING AND
                          DEADLINE FOR OBJECTING TO CONFIRMATION

         PLEASE TAKE NOTICE that, on January 29, 2020, the above-captioned debtor and
 debtor in possession (the “Debtor”) filed the Disclosure Statement for Plan of Liquidation of
 Nuvectra Corporation Under Chapter 11 of the Bankruptcy Code (as amended, modified, or
 supplemented from time to time, the “Disclosure Statement”) and the Plan of Liquidation of
 Nuvectra Corporation Under Chapter 11 of the Bankruptcy Code (as amended, modified, or
 supplemented from time to time, the “Plan”). On [ ], 2020, the Honorable Brenda T. Rhoades,
 United States Bankruptcy Judge for the Eastern District of Texas (the “Bankruptcy Court”)
 entered an order (the “Solicitation Procedures Order”) [Dkt. No. ], among other things, (a)
 approving the Disclosure Statement, (b) approving certain related notice procedures and other
 procedures for the solicitation and tabulation of votes to accept or reject the Plan, and
 (c) scheduling a hearing for confirmation of the Plan.

                             HEARING ON CONFIRMATION OF THE PLAN

         The hearing to confirm the Plan (“Confirmation Hearing”) will commence on April 17,
 2020 at 2 p.m. (prevailing Central Time), or as soon thereafter as counsel can be heard, before
 the Honorable Stacey Brenda T. Rhoades, United States Bankruptcy Judge for the Eastern
 District of Texas, United States Bankruptcy Court Eastern District of Texas, 660 North Central
 Expressway, Suite 300B, Plano, TX 75074. The Confirmation Hearing may be continued from
 time to time by the announcement of such continuance in open court or otherwise, all without
 further notice to parties in interest, and the Plan may be modified pursuant to 11 U.S.C. § 1127
 prior to, during, or as a result of the Confirmation Hearing, without further notice to parties in

 1 The last four digits of the Debtor’s federal tax identification number are: 3847. The location of the Debtor’s principal place of

 business and the service address for the Debtor is: 5830 Granite Parkway, Suite 1100, Plano, TX 75024.


 NOTICE OF CONFIRMATION HEARING AND DEADLINE FOR OBJECTING TO CONFIRMATION - Page 1
 Case 19-43090        Doc 256     Filed 03/06/20 Entered 03/06/20 15:37:39             Desc Main
                                  Document      Page 20 of 21



interest.

     THE PLAN WILL BIND ALL HOLDERS OF CLAIMS AGAINST AND EQUITY
INTERESTS IN THE DEBTOR TO THE FULLEST EXTENT AUTHORIZED OR
PROVIDED UNDER THE APPLICABLE PROVISIONS OF THE BANKRUPTCY
CODE AND BY ALL OTHER APPLICABLE LAW. CONFIRMATION OF THE PLAN
COULD AFFECT ANY RIGHTS THAT YOU MAY HAVE AGAINST THE DEBTOR
AND OTHER PARTIES.

                   VOTING DEADLINE AND VOTING INFORMATION

        The Bankruptcy Court has fixed April 13, 2020 at 5:00 p.m. (prevailing central time) as
the deadline by which Ballots accepting or rejecting the Plan must be received by KCC. Any
party that is entitled to vote on the Plan will receive a Ballot with this notice, and in order to be
counted as a vote to accept or reject the Plan, that Ballot must be completed and returned
according to the instructions set forth therein.

                       OBJECTION DEADLINE AND PROCEDURES
                        FOR FILING OBJECTIONS TO THE PLAN

       The Bankruptcy Court has established April 8, 2020 at 5:00 p.m. (prevailing Central
Time) as the deadline for filing and serving objections to confirmation of the Plan (the
“Objection Deadline”). Objections not timely filed and served will be overruled by the
Bankruptcy Court.

        To be considered by the Bankruptcy Court, any objections to the Plan must (i) be in
writing; (ii) state the name and address of the responding party and the amount and nature of the
claim or interest of such party; (iii) state with particularity the legal and factual basis of any
response; (iv) conform to the Bankruptcy Rules and Local Rules; and (v) be filed with the
Bankruptcy Court, together with proof of service, electronically, in accordance with the
Administrative Procedures for the Filing, Signing, and Verifying of Documents by Electronic
Means (the “Administrative Procedures”) (the Administrative Procedures can be found at the
Bankruptcy Court’s official website (http://www.txeb.uscourts.gov)), by registered users of the
Bankruptcy Court’s case filing system and, by all other parties in interest without legal
representation, in paper form, and served in accordance with the Administrative Procedures and
the Local Rules, so as to be actually received not later than 5:00 p.m. (prevailing Central Time)
on April 8, 2020 (the “Objection Deadline”) and, such service shall be completed and actually
received by the following parties on or prior to the Objection Deadline: (a) Counsel for the
Debtor, Norton Rose Fulbright US LLP (Attn: Ryan Manns), 2200 Ross Avenue, Suite 3600,
Dallas, Texas 75201-7932, ryan.manns@nortonrosefulbright.com; (b) counsel for the Creditors’
Committee, (i) Barnes & Thornburg LLP (Attn: Connie Lahn and Peter Clark), 225 South Sixth
Street, Suite 2800, Minneapolis, Minnesota 55402, connie.lahn@btlaw.com and
peter.clark@btlaw.com, and (ii) Thompson & Knight LLP (Attn: Demetra Liggins), 811 Main
Street, Suite 2500, Houston, Texas 77002, demetra.liggins@tklaw.com; and (c) the Office of the
United States Trustee, U.S. Department of Justice (Attn: Marc Salitore), 110 N. College Avenue,
Suite 300, Tyler, Texas 75702, marc.f.salitore@usdoj.gov.



NOTICE OF CONFIRMATION HEARING AND DEADLINE FOR OBJECTING TO CONFIRMATION - Page 2
 Case 19-43090         Doc 256   Filed 03/06/20 Entered 03/06/20 15:37:39            Desc Main
                                 Document      Page 21 of 21



                            INFORMATION AND DOCUMENTS

        Any party in interest wishing to obtain a copy of the Disclosure Statement, the Plan, or
the Solicitation Procedures Order, may request such copies by (a) accessing the Bankruptcy
Court’s website at http://www.txeb.uscourts.gov; (b) contacting the Office of the Clerk of the
Court, United States Bankruptcy Court Eastern District of Texas, 660 North Central Expressway,
Suite 300B, Plano, TX 75074; (c) contacting Kurtzman Carson Consultants LLC (“KCC”) at 1-
888-201-2205 (US and Canada) or 1-310-751-1839 (outside the US and Canada), or via e-mail at
NuvectraInfo@kccllc.com; or (d) accessing the case website maintained by KCC, available at
http://www.kccllc.net/nuvectra. Note that a PACER password is needed to access documents on
the Bankruptcy Court’s website.


Dated: [    ], 2020                         NORTON ROSE FULBRIGHT US LLP
       Dallas, Texas
                                            By: /s/ Ryan E. Manns
                                            Ryan E. Manns (Texas Bar No. 24041391)
                                            Toby L. Gerber (Texas Bar No. 07813700)
                                            Laura L. Smith (Texas Bar No. 24066039)
                                            Shivani P. Shah (Texas Bar No. 24102710)
                                            2200 Ross Avenue, Suite 3600
                                            Dallas, Texas 75201
                                            Telephone: (214) 855-8000
                                            Facsimile: (214) 855-8200
                                            Email: ryan.manns@nortonrosefulbright.com
                                            toby.gerber@nortonrosefulbright.com
                                            laura.smith@nortonrosefulbright.com
                                            shivani.shah@nortonrosefulbright.com

                                            Counsel for the Debtor and Debtor in Possession




NOTICE OF CONFIRMATION HEARING AND DEADLINE FOR OBJECTING TO CONFIRMATION - Page 3
